Citation Nr: 1436078	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  05-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability. 

2. Entitlement to an initial evaluation beyond 10 percent for a cervical spine disorder. 

3. Entitlement to an initial evaluation beyond 20 percent for a low back disorder. 

4. Entitlement to an initial evaluation beyond 10 percent for a left foot disability. 

5. Entitlement to an initial compensable evaluation for a left ankle disorder. 

6. Entitlement to an initial compensable evaluation for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2009, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  These issues were remanded for further development in November 2009, and now return before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  Based on the prior November 2009 remand, the Veteran was examined for all these disabilities in April 2010.  However, since that time, medical records from a VA facility were associated with the Veteran's claims file, dated in 2011 and 2012.  These clearly show ongoing complaints by the Veteran that all of these service connected disabilities have worsened in severity.  Since the Veteran is reporting an increase in severity, and since it has been over four years since the Veteran was last examined for these disabilities, the Board finds that the issues of increased ratings for the Veteran's low back, cervical spine, left ankle, right ankle, and left foot should be remanded for a more current VA examination which adequately addresses the Veteran's current level of symptomatology due to these service connected disabilities.

In addition, as to the Veteran's claim of entitlement to service connection for a hip disorder, to include as secondary to a service connected disability, as the Veteran claims that these disabilities have increased in severity, even though the prior April 2010 examination found the Veteran did not have a hip disability secondary to a service connected disability, the Board finds this issue could well be impacted by an increase in severity of the Veteran's service connected disabilities.  Therefore the Board finds this issue inextricably intertwined with the Veteran's other claims, and it should also be remanded for an additional etiological opinion.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  

2. The RO should contact the appropriate VA medical facilities and attempt to obtain copies of all treatment records for the Veteran dated from January 2012 to the present.  All efforts to obtain the records should be fully documented and if these records are unavailable, the RO should so state. 

3. Contact the Veteran and request complete information regarding any private treatment he has received for these disabilities at issue here since 2012.  This should include information regarding treatment at Bailey Chiropractic and Tennessee Valley Pain Associates.  The RO should attempt to obtain a copy of all medical treatment records pertaining to the Veteran that are not already of record. The RO should also attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms. 

4. Schedule the Veteran for VA orthopedic and neurological examinations.  The claims file and a copy of this remand must be made available to the examiner(s) for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies, including X-rays should be accomplished. 

The orthopedic examiner should, on evaluating the Veteran's cervical spine disorder, low back disorder, right hip, left foot, and bilateral ankle disorders, note the range of motion for each disorder in degrees.  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine, cervical spine, left foot, or ankles due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The clinician should discuss any muscular, neurological, or postural abnormalities noted.  The examiner should indicate after the examining the left leg fracture if the residuals are moderate, moderately severe or severe. 

The neurological examination should note all neurological findings documented as to the neck, back, left foot, and left and right ankles. 

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached.  As to the right hip disorder, the examiner should indicate the etiology of any right hip disorder found, to include whether it is at least as likely as not that any right hip disorder found is related to the Veteran's service or is due to or aggravated by his service-connected disability(s). 

5. Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes the laws and regulations regarding secondary service connection and addresses the August 2009 VA examination report noted above, and be provided an opportunity to respond. The claim should be returned to the Board as warranted.
	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



